The defendant, age fifty-two, after trial by jury, was found guilty of manslaughter in violation of General Statutes § 53-13. The court imposed a sentence of not less than seven nor more than fifteen years.
On November 14, 1960, there was a shooting in the Arrow Restaurant, 102 Grand Avenue, in the city of New Haven. On the arrival of the police, they found the accused being mauled by a group and were *Page 498 
informed by the proprietor that the defendant had shot one Consiglio, within the barroom. The proprietor handed the police a Colt Cobra snub-nose revolver, serial No. 71840.
The defendant was in argument with a third person over a bill owed by the defendant to the third person. In some manner the deceased became embroiled with the defendant. The defendant admits possession of the gun. The defendant was drinking. The defendant admits the gun exploded in his hand.
The defendant is a wanderer as is revealed by his criminal record.
He has already served a term in prison, and it is of some significance to note that he was required to serve his maximum.
   The issue was tried to a jury. The sentence was proper and stands.
Shapiro, Covello and Healey, Js., participated in this decision.